In an action to recover attorney’s fees, the defendants appeal from so much of an order of the Supreme Court, Westchester County (Ruskin, J.), dated November 7, 1991, as denied that branch of their motion which was to vacate a judgment of the same court, entered March 1, 1991, upon their default in answering.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly exercised its discretion in denying the defendants’ motion to vacate a default judgment which had been entered against them. The defendants did not offer a reasonable excuse for their default or demonstrate the existence of a meritorious defense (see, Fidelity & Deposit Co. v Andersen & Co., 60 NY2d 693; Pagones v Maddox, 199 AD2d 483; Matter of Astuto v State Farm Mut. Auto. Ins. Co., 198 AD2d 503; IBM Corp. v Camp, Dresser & McKee, 194 AD2d 645; Matter of United States Auto. Assn. v Steiger, 191 AD2d 496). Thompson, J. P., O’Brien, Joy and Altman, JJ., concur.